Title: To George Washington from the Board of War, 22 February 1780
From: Board of War
To: Washington, George


          
            
              Sir
              War office [Philadelphia] Feby 22nd 1780.
            
            The board do themselves the honor to forward returns of Maj. Lee’s Corps, Von Heers Corps, Schots Corps—& of five Companies of the German Regiment, which are all the returns they have, of those requested in your Excellencys favors of the 15th & 18th instant. Col. Armand is now in the City, & is directed to have a return of his Corps prepared; which will be forwarded as soon as finished—but with respect to the Regiments of Cavalry, the late Rawlings’s Corps, the Regiments at Fort Pitt—& the terms of the soldiers inlistments, the board have it not in their power to afford your Excellency any assistence, or information. In addition to those above mentioned the board have sent all the returns in their possession. they do this in Consequence of your letter of the 17th instant being just now sent them by Congress. They are fearful that if they send in a report on that letter it may give an opportunity to some Gentlemen not well satisfied with the former resolution of unsettling the whole business, & by that means retard, instead of accelerating the Levying the Troops. They were about reporting originally on the plan mentioned by your Excellency, but found the Calculation they were enabled to make from the documents in their possession would be extremely inaccurate, & it was suggested that it would be better to get the Totals of the Quota’s settled first, & let the deficiencies be an after consideration, Supposing that the States on receiving the resolution would take the necessary previous measures, & especially that it would prompt the Executives of the Goverments whose Assemblies were not sitting to call them together, & by the time they were met your Excellency would have collected the necessary Information. But they see embarrassments take the matter in every point of view. Would it therefore not be best for your Excellency to make the best Calculation your present materials afford, & send an account of their supposed deficiencies to the respective States, & if you thought proper, you might inform them of more accurate returns being about collecting, & that so soon as you were enabled, exact information should be sent? Yet this latter might give pretexts for procrastination to dissatisfied States. At any rate they conceive it best not to stir the thing in Congress where great delay arose in the progress of

the first report, on which the present resolution is founded from some of the Members disliking the comparative Settlement of the Quota’s.
            Your Excellency will excuse the boards suggesting to you their opinion, & consider the reasons they assign as most proper for your private information, than as coming Officially from them. The State of Pennsylvania has been furnished with all the information the board could give, being requested thereto by the President, & the assembly mean to invest the Executive of the state with Power to act in the case, in the recess of the assembly which might be a proper footing for every State whose assembly is likely to rise before the r⟨e⟩ceipt of accurate returns, to put the matter upon. We have the Honour to be with the greatest Respect & Esteem Your very obedient Servants
            
              Richard PetersBy order
            
          
          
            The board have had frequent applications from Lt Col. Conolly to permit him to go into New York, suggesting the distressed situation of himself & Family arising from his not having an opportunity of adjusting some personal concerns with the British Commissary. As the board have no great Idea of Col. Connollys importance, they would have complied with his request & given him permission to go in for 30 days, if they had not conceived that all permissions of this kind should be through your Excellency.
          
        